Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 of Figs. 13-23 (claims 16-19, 21, 23-26, 28, 30-33, 35 and 37-40) in the reply filed on December 23, 2020 is acknowledged.  Nevertheless, not acquiescing to the traversal, the requirement mailed October 29, 2020 is withdrawn.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to teach a multi-chip module wherein the first electrical contacts are connected to control lines, wherein the control lines are directly arranged on a front side of the first carrier, wherein the second electrical contacts are connected to a collective line, and wherein the collective line is led to a rear side of the first carrier; and an optically transparent cover layer arranged on the front side of the first carrier, wherein the control lines are arranged between the cover layer and the first carrier, as recited in claim 16.
The closest prior art of record fails to teach a multi-chip module wherein the control lines are connected to control circuits, wherein the control circuits are arranged between the first carrier and the cover layer, wherein the control circuits are connected to drive lines, wherein the drive lines are connected to plated-through holes, wherein the first carrier comprises electrical lines on the front side which are connected to the first 
The closest prior art of record fails to teach a multi-chip module wherein the first electrical contacts are connected to control lines, wherein the control lines are directly arranged on a front side of the first carrier, wherein the second electrical contacts are connected to a collective line, wherein the collective line is led to a rear side of the first carrier, wherein the first carrier comprises electrical lines on the front side which are connected to the first electrical contacts, and wherein the electrical lines are led laterally to terminal contacts at an edge region of the first carrier, as recited in claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew Q Tran/Primary Examiner, Art Unit 2812